Exhibit 10.2

 

THIRD AMENDMENT TO FOURTH
AMENDED AND RESTATED CREDIT AGREEMENT

 

This Third Amendment to Fourth Amended and Restated Credit Agreement (the
“Amendment”) is made as of June 23, 2011, by and among Inland Real Estate
Corporation (the “Borrower”), KeyBank National Association, individually and as
“Administrative Agent,” and the “Lenders” as shown on the signature pages
hereof.

 

R E C I T A L S

 

A.            Borrower, Administrative Agent and the Lenders have entered into a
Fourth Amended and Restated Credit Agreement dated as of June 24, 2010, as
amended by a First Amendment thereto dated as of August 13, 2010 and a Second
Amendment thereto dated as of March 11, 2011 (as it may be further amended from
time to time, the “Credit Agreement”).  All capitalized terms used herein and
not otherwise defined shall have the meanings given to them in the Credit
Agreement.

 

B.            The Borrower, Administrative Agent and the Lenders now desire to
amend the Credit Agreement in order to extend the maturity thereof, modify
certain aspects of the fees and applicable interest rates thereunder and amend
certain of the covenants therein.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENTS

 

1.             The foregoing Recitals to this Amendment hereby are incorporated
into and made part of this Amendment.

 

2.             This Amendment shall be effective from and after the date (the
“Effective Date”) on which (i) this Amendment has been executed by Borrower and
the Lenders and (ii) Borrower has paid to the Administrative Agent for the
benefit of the Lenders a modification fee equal to one quarter of one percent
(0.25%) of the then-current Aggregate Commitment.

 

3.             Article I, titled Definitions, of the Credit Agreement is hereby
amended by deleting the existing versions of the following definitions and
replacing them with the following:

 

“ABR Applicable Margin” means the applicable margin set forth in the pricing
schedule contained in Schedule 8 attached hereto (as added by the Third
Amendment hereto) used in calculating the interest rate applicable to the
Floating Rate Advances, subject to the conditions set forth in such Schedule 8
with respect to the effective date of changes in such applicable margins.

 

“Capitalization Rate” means .0775.

 

“Facility Termination Date” means June 21, 2014.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of the
Third Amendment to this Agreement and any regulations or official
interpretations thereof.

 

--------------------------------------------------------------------------------


 

“Implied Debt Service means, as of any date, an imputed annual amount of
principal and interest that would be due on a principal amount equal to all
Unsecured Indebtedness outstanding on such date (including without limitation
all reimbursement obligations on account of letters of credit then outstanding)
if such principal amount were a fully amortizing loan with equal monthly
payments of principal and interest over a period of thirty years at a per annum
interest rate equal to the greater of (a) 7.00% and (b) the sum of (i) the then
current yield on obligations of the United States Treasury having the closest
maturity date to the tenth (10th) anniversary of such date of calculation, and
(ii) 2.50%.

 

“LIBOR Applicable Margin” means the applicable margin set forth in the pricing
schedule contained in Schedule 8 attached hereto (as added by the Third
Amendment hereto) used in calculating the interest rate applicable to LIBOR
Advances, subject to the conditions set forth in such Schedule 8 with respect to
the effective date of changes in such applicable margins.

 

“Unused Fee Percentage” means, with respect to any day during a calendar
quarter, (i) 0.25% per annum, if the sum of the Advances and Facility Letter of
Credit Obligations outstanding on such day is 50% or more of the Aggregate
Commitment, or (ii) 0.35% per annum if the sum of the Advances and Facility
Letter of Credit Obligations outstanding on such day is less than 50% of the
Aggregate Commitment.

 

4.             Section 3.2 of the Credit Agreement is hereby amended by adding
the following sentence at the end thereof:

 

                Notwithstanding anything in this Agreement to the contrary, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines and directives promulgated thereunder shall be deemed to be a
“Change”, regardless of the date enacted or adopted.

 

5.             Section 3.5 of the Credit Agreement is hereby amended by adding
the following new subsection (h) at the end thereof:

 

(h)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Administrative Agent as may be
necessary for the Administrative Agent to comply with its obligations under
FATCA, to determine that such Lender has or has not complied with such Lender’s

 

2

--------------------------------------------------------------------------------


 

obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 3.5(h), “FATCA”
shall include any amendments made to FATCA after the date of the Third Amendment
to this Agreement.

 

6.             Section 6.20 of the Credit Agreement is hereby amended by
deleting the existing Section 6.20 in its entirety and replacing it with the
following:

 

6.20  Consolidated Net Worth.  The Borrower shall maintain a Consolidated Net
Worth of not less than $570,004,788 plus eighty percent (80%) of the equity
contributions or sales of treasury stock received by the Borrower after the
“Effective Date” of the Third Amendment to this Agreement.

 

7.             Subsection 6.21(i) of the Credit Agreement is hereby amended by
deleting the existing Subsection 6.21(i) in its entirety and replacing it with
the following:

 

(i)  Consolidated Outstanding Indebtedness to be more than 0.60 times Total
Asset Value;

 

8.             Section 8.5 of the Credit Agreement is hereby amended by deleting
existing subsections (d), (e) and (f) thereof and replacing them with the
following:

 

(d)           to payment of that portion of the Obligations constituting unpaid
principal of the Loans and that portion of the Obligations constituting Related
Swap Obligations which are directly related to this Agreement and which have an
aggregate notional amount not in excess of the Aggregate Commitment, such
payment to be made ratably among the Lenders and Affiliates of Lenders holding
such Related Swap Obligations in proportion to the respective unpaid principal
amounts and net amounts due on termination of the related Swap Contracts owing
to them;

 

(e)           to the payment of that portion of the Obligations constituting
any  remaining Related Swap Obligations not paid under clause (d) ratably among
the Lenders and Affiliates of Lenders holding such Related Swap Obligations in
proportion to the respective net obligations due on termination of the related
Swap Contracts owing to them; and

 

(f)            the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.

 

9.             Schedule 8, titled Applicable Margins, attached to this Amendment
is hereby deemed to be attached to and made a part of the Credit Agreement as
Schedule 8 thereto.

 

10.           Borrower hereby represents and warrants that, as of the Effective
Date, there is no Default or Unmatured Default, the representations and
warranties contained in Article V of the Credit Agreement are true and correct
in all material respects as of such date and Borrower has no offsets or claims
against any of the Lenders.

 

3

--------------------------------------------------------------------------------


 

11.           As expressly modified as provided herein, the Credit Agreement
shall continue in full force and effect.

 

12.           This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Amendment by signing any such counterpart.

 

[Signature pages follow.]

 

4

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the Borrower and the Lenders have executed this Amendment as
of the date first above written.

 

 

BORROWER:

 

 

 

INLAND REAL ESTATE CORPORATION

 

 

 

 

 

By:

/s/ Brett A. Brown

 

Print Name: Brett A. Brown

 

Title: Chief Financial Officer

 

 

 

2901 Butterfield Road

 

Oak Brook, Illinois

 

Phone: 630-218-7351

 

Facsimile: 630-218-7350

 

Attention: Mark E. Zalatoris

 

zalatoris@inlandrealestate.com

 

5

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION,

 

Individually and as Administrative Agent

 

 

 

 

 

By:

/s/ Kevin Murray

 

Print Name:

Kevin Murray

 

Title:

SVP

 

 

 

1200 Abernathy Rd NE, Suite 1550

 

Atlanta, GA 30328

 

Phone: 216-689-4660

 

Facsimile: 216-689-3566

 

Attention: Kevin Murray

 

Kevin_P_Murray@KeyBank.com

 

 

 

With a copy to:

 

 

 

KeyBank National Association

 

KeyBank Real Estate Capital

 

Mailcode OH-01-49-0424

 

4900 Tiedeman Road 4th Floor

 

Brooklyn, OH 44144

 

Phone: 216-813-1603

 

Facsimile: 216-370-6206

 

Attention: John P. Hyland

 

6

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.,

 

successor by merger to Wachovia Bank, N.A.

 

 

 

 

 

By:

/s/ Marla S. Bergrin

 

Name: Marla S. Bergrin

 

Title: Vice President

 

 

 

Wells Fargo Bank

 

123 N. Wacker Drive, Suite 1900

 

Chicago, IL 60606

 

Phone: (312) 827-1538

 

Facsimile: (312) 782-0969

 

Attention: Beth Davis

 

beth.m.davis@wellsfargo.com

 

7

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

Individually and as Co-Syndication Agent

 

 

 

 

 

By:

/s/ Patricia H. Gardenhire

 

Name:

Patricia H. Gardenhire

 

Title:

Vice President

 

 

 

Bank of America, N.A.

 

101 South Tryon Street

 

NC1-002-33-87

 

Charlotte, NC 28255

 

Phone: (704) 386-6994

 

Facsimile: (704) 386-6434

 

Attention: Linda J. Frixen

 

linda.j.frixen@bankofamerica.com

 

8

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

Individually and as Co-Syndication Agent

 

 

 

 

 

By:

/s/ Marla S. Bergrin

 

Name: Marla S. Bergrin

 

Title: Vice President

 

 

 

Wells Fargo Bank

 

123 N. Wacker Drive, Suite 1900

 

Chicago, IL 60606

 

Phone: (312) 827-1538

 

Facsimile: (312) 782-0969

 

Attention: Beth Davis

 

beth.m.davis@wellsfargo.com

 

9

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, NATIONAL ASSOCIATION,

 

D/B/A CHARTER ONE

 

Individually and as Co-Documentation Agent

 

 

 

 

 

By:

/s/ Erin L. Mahon

 

Name: Erin L. Mahon

 

Title: Vice President

 

 

 

RBS Citizens, d/b/a Charter One

 

1215 Superior Avenue 6th Floor

 

Cleveland, Ohio 44114

 

Phone: (216) 277-0199

 

Facsimile: (216) 277-4607

 

Attention: Don Wood

 

Donald.w.woods@charteronebank.com

 

mjawyn@charteronebank.com

 

10

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC. (formerly known as BMO Capital Markets Financing,
Inc.)

 

 

 

 

 

By:

/s/ Aaron Lanski

 

Name: Aaron Lanski

 

Title: Director

 

 

 

BMO Harris Financing, Inc.

 

115 South LaSalle Street, 18W

 

Chicago, IL  60603

 

Phone:  (312) 461-6364

 

Facsimile:  (312) 461-2968

 

Attention:  Aaron Lanski

 

aaron.lanski@harrisbank.com

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

APPLICABLE MARGINS

 

The interest due hereunder with respect to the Advances shall vary from time to
time and shall be determined by reference to the Type of Advance and the
then-current Leverage Ratio.  Any such change in the Applicable Margin shall be
made on the fifth (5th) day subsequent to the date on which the Administrative
Agent receives a compliance certificate pursuant to Section 6.1(e) with respect
to the preceding fiscal quarter of Borrower, provided that the Administrative
Agent does not object to the information provided in such certificate.  Such
changes shall be given prospective effect only, and no recalculation shall be
done with respect to interest or Facility Letter of Credit Fees accrued prior to
the date of such change in the Applicable Margin.  If any such compliance
certificate shall later be determined to be incorrect and as a result a higher
Applicable Margin should have been in effect for any period, Borrower shall pay
to the Administrative Agent for the benefit of the Lenders all additional
interest and fees which would have accrued if the original compliance
certificate had been correct, as shown on an invoice to be prepared by the
Administrative Agent and delivered to Borrower, on the next Payment Date
following delivery of such invoice. If Borrower shall fail to deliver to the
Administrative Agent any such compliance certificate by the date required under
Section 6.1(v), the highest Applicable Margins set forth below shall apply until
such compliance certificate has been delivered. The per annum Applicable Margins
that will be either added to the Alternate Base Rate to determine the Floating
Rate or added to LIBOR Base Rate (as adjusted for any Reserve Requirement) to
determine the LIBOR Rate for any LIBOR Interest Period shall be determined as
follows:

 

Leverage Ratio

 

LIBOR Applicable Margin

 

ABR
Applicable Margin

 

< 45%

 

2.00

%

1.00

%

> 45%, < 50%

 

2.25

%

1.25

%

> 50%, < 55%

 

2.50

%

1.50

%

> 55%, < 60%

 

2.75

%

1.75

%

 

As of the Effective Date of the Third Amendment to this Agreement, based on the
Leverage Ratio shown on the most recent compliance certificate delivered to the
Administrative Agent by Borrower, the LIBOR Applicable Margin is 2.75% and the
ABR Applicable Margin is 1.75%.

 

--------------------------------------------------------------------------------